Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/15/21.  
Claims 1-19 and 21-27 are pending in this application. 
Applicant's election of Group 1, claims 1-2, 6 and 8, in the reply filed on 11/15/21 is acknowledged. However, after consideration, the examiner withdraws the restriction filed on 8/13/21 and instead reinstates the previous restriction which was filed on 3/2/21, which applicant suggested in their reply on 11/15/21. 
This reinstated restriction is reproduced below:
Election/Restrictions
Claims 1-3, 6-19, 21 and 25-27, drawn to a crystalline salt of chlorhexidine chloride having a spherical morphology under Scanning Electron Microscopy (SEM), classifiable in C07C279/265.
Claim 4-5, drawn to a process for the preparation of monodisperse crystals of a crystalline chlorhexidine chloride salt, classifiable in C07B2200/13.
Claim 22-24, drawn to a method of treating a disease or condition in a subject, comprising the step of administering a crystalline chlorhexidine chloride salt, classifiable in A61P31/04.

 Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement filed on 3/2/21, the election has been treated as an election without traverse (MPEP 818.03(a)). 
Claims 4-5 and 22-24 are withdrawn from consideration being drawn to the non-elected invention. As a result, claims 1-3, 6-19, 21 and 25-27 are being examined in this Office Action.

Objections
Claim 27 is objected to because the acronyms HEMA, UDMA, PMMA, BISGMA and TEGDMA should include the full name of the compounds.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 6-19, 21 and 25-27 are rejected on the ground of nonstaturory obviousness-type double patenting as being unpatentable over claims 1-2 and 5-21 of US Patent 10640463, claiming a crystalline salt of chlorhexidine chloride having a spherical morphology with chloride and calcium ions. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are drawn to a broader genus of the US Patent 10640463. Thus, US Patent 10640463 claims reciting a crystalline salt of chlorhexidine chloride having a spherical morphology with chloride and calcium ions anticipates the claims of the instant invention, which claim a crystalline salt of chlorhexidine chloride having a spherical morphology with a chloride anion and a cation selected from the group consisting of calcium, sodium, potassium, magnesium, zinc, strontium, and iron.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658